Case: 11-41267       Document: 00512191473         Page: 1     Date Filed: 03/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 29, 2013
                                     No. 11-41267
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ANTONIO LOPEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-634-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Juan Antonio Lopez pleaded guilty to possession with intent to distribute
marijuana and illegal reentry. Lopez was sentenced to two concurrent 50-month
terms of imprisonment to be followed by a four-year term of supervised release
on the drug possession count. Lopez filed a timely notice of appeal.
       For the first time on appeal, Lopez argues that his sentence was
improperly enhanced under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on his prior
federal conviction for conspiracy to possess with intent to distribute marijuana.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41267     Document: 00512191473     Page: 2   Date Filed: 03/29/2013

                                  No. 11-41267

He maintains that his prior conspiracy conviction under 21 U.S.C. § 846 did not
require any overt act, that it thus is not a conspiracy within the generic,
contemporary meaning of the word, and that it cannot support the enhancement.
      We review Lopez’s arguments only for plain error. See United States v.
Rodriguez-Escareno, 700 F.3d 751, 753 (5th Cir. 2012). The prior conviction used
to support the enhancement in this case was based on 21 U.S.C. §§ 846 and 841.
In considering whether a prior federal conviction for conspiracy to commit a drug
trafficking offense will justify an enhancement under § 2L1.2(b)(1)(A)(i), we need
look no further than the federal Sentencing Guidelines. Id. at 753-54. The
“Guidelines themselves, reasonably interpreted,” support the enhancement. Id.
at 754. Accordingly, the district court in this case did not err in applying the
enhancement. Id. at 754-55.
      AFFIRMED.




                                        2